 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 10.1

 

SIXTH AMENDED AND RESTATED
TECHNOLOGY LICENSE AND ESCROW AGREEMENT

 

 

This Sixth Amended and Restated Technology License and Escrow Agreement
(“License”), effective as of May 15, 2017 (the “Effective Date”), is made by and
between Cesca Therapeutics Inc., a Delaware corporation (together with its
Affiliates, including ThermoGenesis Corp., a Delaware corporation and wholly
owned subsidiary of Cesca, “Cesca”), and Cbr Systems, Inc., a Delaware
corporation (“CBR”).

 

BACKGROUND

 

 

A.

Cesca and CBR entered into a Product Development and Supply Assurances Agreement
dated August 14, 2006 (the “Original Product Agreement”), under which Cesca
agreed to develop and manufacture a new AXP disposable and to assure the supply
and availability of the AXP System and Processing Sets.

 

 

B.

The parties entered into a Technology License and Escrow Agreement dated June
15, 2010, as amended by the First Amendment dated February 6, 2013, the
Extension Addendum dated July 26, 2013; the Extension Addendum dated October 30,
2013, the Fourth Amended and Restated Technology License and Escrow Agreement
dated December 31, 2013 and the Fifth Amended and Restated Technology License
and Escrow Agreement dated September 30, 2015 (as amended, the “License and
Escrow Agreement”) to license and make available to CBR certain technical
information for the limited purpose of allowing CBR to manufacture certain
products being sold to CBR. This License amends and restates the License and
Escrow Agreement.

 

 

C.

The Parties entered into a Sale and Purchase Agreement effective December 31,
2013 (the “Sale and Purchase Agreement”), under which Cesca agreed to sell, and
CBR agreed to purchase the Products (as defined therein). The Sale and Purchase
Agreement superseded the Original Product Agreement in its entirety.
Concurrently with the execution of this License, the Parties are entering into a
new Manufacturing and Supply Agreement (“Manufacturing and Supply Agreement”)
pursuant to which Cesca agrees to sell, and CBR agrees to purchase the Products
(as defined therein), which agreement supersedes and replaces the Sale and
Purchase Agreement in its entirety.

 

 
Page 1 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

NOW, THEREFORE, the parties agree as follows:

 

1)

Escrow Deposit.

 

a)     Initial Deposit.      Cesca confirms that it has deposited, and will
maintain in and continue to deposit for the duration of the Manufacturing and
Supply Agreement, with Iron Mountain Intellectual Property Management, Inc.
(“Iron Mountain”) a complete description of all of the information and know-how
that is necessary or useful for the manufacture of the Products (as updated from
time to time, the “Deposit Materials”), including but not limited to:

 

 

i)

Technical information, vendor lists, costing documents, engineering drawings,
manufacturing and assembly SOPS, and related information, including that
contained in the currently approved and released Cesca Device Master Record
(“DMR”, as defined in 21 CFR 820.181),

 

 

ii)

A copy of the 510(k) as originally submitted to the United States Food and Drug
Administration (“FDA”),

 

 

iii)

A complete FOI copy of the 510(k) requested by the seller (copies requested by
510(k) owners are not redacted),

 

 

iv)

Copies of all correspondence to and from the FDA concerning the 510(k) during
the FDA review process,

 

 

v)

Copies of all change orders for changes made to the device since FDA cleared the
device,

 

 

vi)

Copies of all letters to file and completed safety and effectiveness assessments
including FDA decision tree assessment forms for each change, and

 

 

vii)

A copy of the Design History File.

 

Cesca and CBR have selected Iron Mountain to serve as the escrow company
pursuant to the terms of the Three Party Master Beneficiary Escrow Service
Agreement by and among Cesca, CBR and Iron Mountain (“Escrow Agreement”), a copy
of which agreement is attached as Exhibit A. Cesca has determined the exact
materials that need to be deposited into escrow (“Deposit Materials”). Cesca has
provided a duly-executed officer’s certificate certifying that the Deposit
Materials contain all the information and know-how necessary or useful to
manufacture the Products. Representatives of CBR shall be entitled from time to
time to verify the completeness of the deposit materials, pursuant to the terms
of the Escrow Agreement, but shall not be entitled to copy the Deposit
Materials.

 

 
Page 2 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

b)

Supplemental Deposits. Cesca agrees to supplement the Deposit Materials at least
once in each six (6) month period from the Effective Date hereof to incorporate
any additions to or modifications of the information and know-how necessary or
useful to manufacture the Products. At the time of deposit of such a supplement,
Cesca shall provide to CBR an updated officer’s certificate as provided in
paragraph 1(a) above. The supplement and all previous deposits shall be
available for verification by CBR as provided in paragraph 1(a) above.

 

2)

Assistance. In the event of a Default (as defined below) by Cesca, Cesca hereby
agrees that, within two (2) weeks of receipt by Cesca of a written request from
CBR, Cesca will, and will cause its Affiliates to, begin providing to CBR all
reasonable technical assistance and assistance with all vendors, suppliers,
contractors and subcontractors of Cesca and its Affiliates that is required or
useful to enable CBR to manufacture or have manufactured the Products. Such
assistance will continue until Cesca is notified in writing by CBR that
assistance is no longer required.

 

3)

Right to Purchase Product. In the event of a Default by Cesca, Cesca agrees that
CBR has the right to purchase Products, and any and all components thereof or
raw materials therefore, from any and all manufacturers and sub-manufacturers
and retailers of Products and all suppliers, contractors, subcontractors and
other vendors of Cesca for the later of [*] (the “Right to Purchase Window”).
[*]. [*]. This Section 3 expressly supersedes any restriction in the
Manufacturing and Supply Agreement that limits CBR’s right to purchase the
Products from a party other than Cesca. Cesca agrees to support this purchase
and provide any information or assistance reasonably required to give effect to
this Section 3.

 

4)

Escrow Agreement. Cesca and CBR have entered into the Escrow Agreement with Iron
Mountain to serve as the escrow holder of the Deposit Materials, to provide
certain verification services and to release the Deposit Materials to CBR in the
event that Cesca commits a Default.

 

5)

Definitions.

 

 

a)

Capitalized terms used herein shall have the meanings set forth in this Article
5, provided that terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Manufacturing and Supply Agreement.

 

 

i)

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 

 
Page 3 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

ii)

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

 

iii)

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

 

b)

Each of the following events or conditions shall constitute a “Default”:

 

 

i)

Cesca’s and ThermoGenesis’s aggregate cash balance and short-term investments
net of debt or borrowed funds that are payable within one year is less than Two
Million Dollars ($2,000,000) at any month end, as confirmed by Cesca management
within 20 days following any month end, unless Cesca cures such default within
thirty (30) days of the end of such month; or

 

 

ii)

Cesca shall commence any case, proceeding or other action (x) under any existing
or future Requirement of Law relating to bankruptcy, insolvency, reorganization,
or other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (y) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Cesca shall
make a general assignment for the benefit of its creditors; or

 

 

iii)

There shall be commenced against Cesca any case, proceeding or other action of a
nature referred to in clause 5(b)(ii) above which (x) results in the entry of an
order for relief or any such adjudication or appointment or (y) remains
undismissed, undischarged or unbonded for a period of thirty (30) days; or

 

iv)     Cesca shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due and payable.     

 

 

v)

(A) Cesca notifies CBR of a shortfall in its delivery of Products pursuant to
the Manufacturing and Supply Agreement and fails to deliver the Products within
[*] of the delivery date requested by CBR, or (B) Cesca notifies CBR of, or CBR
identifies, a shortfall in Cesca’s Safety Stock obligation pursuant to the
Manufacturing and Supply Agreement, and Cesca fails to establish the required
Safety Stock level within [*] of such notice or determination of a shortfall.

 

 
Page 4 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

c)

Procedure in Case of Default or Material Breach.

 

 

i)

Default. Cesca shall immediately inform CBR of any Default, and CBR may
immediately thereafter request release of the escrow materials. In the event
that CBR believes that Cesca is in Default, CBR shall provide written notice to
Cesca of such Default. If the Default cannot be cured within the time frames set
forth in Section 5(b), if any, CBR may immediately thereafter request release of
the Deposit Materials. If Cesca disputes that a Default has occurred under
condition (iv) or (v), Cesca may request binding arbitration pursuant to
subsection (d) on the single issue of whether a Default has occurred. For the
avoidance of doubt, determination of a Default under conditions (i) – (iii) will
be final and not subject to arbitration.

 

 

ii)

Material Breach. If either party believes that the other party is in material
breach of this License, the non-breaching party shall provide written notice to
the breaching party and the breaching party shall have [*] to cure such breach.
Either party may thereafter request binding arbitration pursuant to subsection
(c) to determine whether such breach has been cured.

 

 

d)

Arbitration Process. If either party requests arbitration pursuant to Section
5(c), it shall be submitted to binding arbitration with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”). The issue shall be determined by arbitration
in San Mateo County, California before one arbitrator. In any arbitration
arising out of or related to this Agreement, the arbitrator shall award to the
prevailing party, if any, the costs and attorneys’ fees reasonably incurred by
the prevailing party in connection with the arbitration. If the arbitrator
determines a party to be the prevailing party under circumstances where the
prevailing party won on some but not all of the claims and counterclaims, the
arbitrator may award the prevailing party an appropriate percentage of the costs
and attorneys’ fees reasonably incurred by the prevailing party in connection
with the arbitration. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. The
decision of JAMS shall be rendered within thirty (30) days after the request for
arbitration. If the arbitrator decides that CBR is entitled to a release of the
Deposit Materials to CBR, the Deposit Materials shall be released to CBR
immediately.

 

 
Page 5 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

6)

Grant of Non-Exclusive License. Cesca hereby grants to CBR a royalty-free,
non-exclusive license during the Term to all intellectual property rights,
technical information, and know-how necessary or useful to manufacture or have
the Products manufactured by CBR or any manufacturers or sub-manufacturers or
any suppliers, contractors, subcontractors and/or other vendors of Cesca for the
sole and limited purpose of manufacturing and supplying the Products for use by
CBR. This license includes all and any additions to or modifications of the
technical information and know-how necessary or useful to manufacture or have
manufactured the Products through the date of any release from Escrow. This
license shall be non-transferable (other than in connection with a change of
control of CBR or Cesca, or to an Affiliate of CBR), provided that CBR may grant
a sublicense to any party to manufacture the Products and sell them to CBR,
which sublicense shall be non-transferable and non-sublicensable, except in
connection with the manufacture of Products for CBR.

 

7)

Covenant Not to Exercise License Rights; Limitations. Notwithstanding the
license granted to CBR and CBR’s absolute right to exercise its license rights
under Section 6 of this License, to use the intellectual property rights,
technical information, and know-how required to have the Products manufactured
for use by CBR, CBR agrees that it will forbear from using the Deposit Materials
until the Deposit Materials are released to CBR as provided in paragraph 5
above.

 

8)

Covenant Not to Interfere with Contractual Relations. Cesca covenants that it
has no arrangements, and shall create no arrangements, that would interfere
with, hinder or impede the ability of its vendors, suppliers, contractors or
subcontractors to work with and/or provide Products to CBR in the event of the
occurrence of a Default.

 

9)

Inspection and Audit Rights. Each party shall have the right to access, during
normal working hours and upon reasonable advance notice to the other party, the
premises (including manufacturing operations used in production of the Products)
and all pertinent documents and other information, whether stored in tangible or
intangible form, including any books, records and accounts, to confirm the other
Party’s compliance with the requirements of and performance under this
Agreement, provided that (i) any third party acting on a party’s behalf shall
sign a confidentiality agreement acceptable to the other party, and (ii) such
audit or inspection shall occur no more than annually; provided that such audit
or inspection shall be permitted more frequently for “cause.” Each party agrees
to reasonably cooperate with the other party in connection with any such audit
or inspections. Any such audit or inspection shall be at the inspecting party’s
sole cost and expense, other than any audit conducted for “cause” that was due
to the other party’s negligence or misconduct.

 

 
Page 6 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

10)

Term and Termination.

 

 

a)

Term. This License shall remain in effect until the expiration or termination of
the Manufacturing and Supply Agreement (the “Term”).

 

 

b)

Results of Termination. Upon the expiration or earlier termination of this
License, (i) if all Right to Purchase Windows have ended, Deposit Materials
shall be returned to Cesca, or (ii) if any Right to Purchase Window has not
ended, the license granted in Section 6 of the Agreement, including CBR’s right
to use the Deposit Materials, will survive the termination of this License until
the end of the Right to Purchase Window, at which time Deposit Materials will be
returned to Cesca.

 

11)

Bankruptcy. In the event Cesca seeks or is involuntarily placed under the
protection of the bankruptcy laws, Title XI, U.S. Code, and the trustee in
bankruptcy rejects this License, CBR hereby elects, pursuant to Section 365(n),
to retain all rights granted to it under this License.

 

12)

Notices.

 

 

If to Cesca:  

Cesca Therapeutics Inc.



2711 Citrus Road

Rancho Cordova, CA 95742

Attn: Chief Executive Officer

 

 

 

 

 

 

 

If to CBR:  

Cbr Systems, Inc.



6550 S. Bay Colony Drive, Suite #160

Tucson, AZ 85706

Attn: Kristen Swingle

                             

 

13)

Miscellaneous. The Miscellaneous provisions in Section 17 of the Manufacturing
and Supply Agreement shall apply to this License and are incorporated herein by
this reference. In the event of a conflict between this License and the
Manufacturing and Supply Agreement, this License shall control.

 

[Signature page follows]

 

 
Page 7 of 9

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

The Parties have caused this License to be executed by their duly authorized
representatives, effective as of the Effective Date.

 

 

 

Signed for and on behalf of:

Signed for and on behalf of:

   

CESCA THERAPEUTICS INC.

CBR SYSTEMS, INC.

   

By: /s/ Chris Xu

By: /s/ William K. Heiden

   

Name:  Chris Xu

Name: William K. Heiden 

   

Title: Interim CEO 

Title:      CEO 

     

Date: 5-18-17

   

THERMOGENESIS CORP.

     

By: /s/ Vivian Liu

     

Name: Vivian Liu

     

Title:    President

 

Date: 5-26-17 

     

 

 
Page 8 of 9

--------------------------------------------------------------------------------

 

 

EXHIBIT A to Sixth Amended and Restated Technology License and Escrow Agreement

 

Three-Party Escrow Service Agreement

 

Effective Date: July 30, 2010

 

Deposit Account Number: 38051

 

Parties: ThermoGenesis Corp., Cbr Systems, Inc, and Iron Mountain Intellectual
Property Management, Inc.

 

 

Page 9 of 9

 

 

 